DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application to Chang (2019/0377139US).
In terms of claim 1, Chang teaches a latch structure (Figure 11g: 22 within 20), disposed in an optical receptacle (Figure 11g: within 20), comprising: a supporting element (224), having a second assembly structure (22a) configured for buckling with a first assembly structure (Figure 11g: at 22 right side 22a is buckle with ridge via sidewall) the optical receptacle (Figure 11g); and a first clip structure (220 on right side), formed on the supporting element (224), and configured for buckling with 5an optical connector (Figure 11g connector on the right side 18), wherein during combination of the supporting element (front face of 224) and the optical receptacle (within 20), there is no interaction force between the optical receptacle and the first clip structure (Figure 11G).
As for claim 2, Chang teaches the device of claim 1, wherein both ends of the supporting element (224) respectively have a second assembly structure (22a), which is combined with the first assembly 10structure in the optical receptacle (Figure 11G).
As for claim 3, Chang teaches the device of claim 1, wherein one end of the supporting element (224) have the second assembly structure (22a) buckle with a first assembly structure in the optical receptacle (Figure 11G), and another end of the supporting element has a third assembly (19) structure buckle with and a fourth assembly structure in the optical receptacle (222 left side as shown Figure 11H).
As for claim 4, Chang teaches the device of claim 1, wherein a first coupling structure (24) is disposed between the first clip (Figure 11G between 22a or 222) structures for electrically connecting with the optical connector (Figure 10a and [0030]). 
As for claim 5, Chang teaches the device of claim 1, wherein the first clip structure (at 22a or 222) has a first fastener and a second fastener (Figure 11G:222), and a first coupling structure (electrical medium [0030]) is disposed between the first fastener and the second fastener for electrically connecting with the optical connector (Figure 10a and [0030]). 
In terms of Claim 6, Chang teaches An optical receptacle (Figure 10a), comprising: a housing (20), having an accommodation space (Figure 10a: within 20), a first assembly structure (side wall of ridges of 20) disposed in the accommodation space of the housing (Figure 10a: 12/16 within 14 within 20); and a latch structure (222 or 22a), disposed in the accommodation space (components of Figure 3 are fitted within 20 as shown in Figure 10a), comprising: a supporting element (224) having a second assembly structure (22a), configured for buckling with a first assembly formed with the optical receptacle (Figure 11G: at 22); and 25a first clip structure (at 22a or 222), formed on the supporting element (224), and configured for buckling with an optical connector (18), wherein during combination of the supporting element (224) and the first assembly structure (sidewall of 20), there is no interaction force between the housing and the first clip structure (Figure 11G).
As for claim 7, Chang teaches the device of claim 6, wherein both ends of the supporting element (224) respectively have a second assembly structure (22a), which is combined with a first assembly 10structure in the optical receptacle (Figure 11G: at 22).
As for claim 8, Chang teaches the device of claim 6, wherein one end of the supporting element (224) have the second assembly structure (22a or 222) buckle with the first assembly structure in the optical receptacle (Figure 11g: at 22), and another end of the supporting element has a third assembly (19 on the left side) structure combined with and a fourth assembly structure in the optical receptacle (222 left side as shown Figure 11H).
As for claim 9, Chang teaches the device of claim 6, wherein a first coupling structure (24) is disposed between the first clip (222) structures for electrically connecting with the optical connector (Figure 10a and [0030]). 

As for claim 10, Chang teaches the device of claim 6, wherein a first coupling structure (24, electrical medium [0030]) is disposed between the first clip structures (222 or 19), and a second coupling structures (opposite of 24) corresponding to the first coupling is disposed in the housing (See Figure 10a wherein the electrical coupling medium [0030] is coupled to corresponding connector with similar medium on the left compare to the right (Figure 10a).
 
As for claim 11, Chang teaches the device of claim 6, a first cover housing (221) which is combined with a first side of the housing (Figure 4), a lateral plate (side wall of 221) of the first cover housing (Figure 4) has a notch (in-between 221) 15for dividing the lateral plate into a first sub-lateral plate and a second sub-lateral plate, which are not connected (Figure 4: 221 notch and gaps).
As for claim 12, Chang teaches the device of claim 1, wherein at least one first positioning structure (within 221) is disposed on a side of a first opening of the housing (opening of 20), the first cover housing (Figure 4) has at least one second positioning structure corresponding to the at least one first positioning 20structure (second ridge of 221), and the each second positioning structure is combined with the corresponding first positioning structure when the first cover housing is combined with the housing (Figure 4).
As for claim 13, Chang teaches the device of claim 1, comprising a second cover housing (right side of 221 as shown in Figure 4), which is combined with a second side of the housing (Figure 4 right side).
As for claim 14, Chang teaches the device of claim 6, wherein the first clip structure has a first fastener and a second fastener (at 22a or 222 or 19), and a first coupling structure (electrical medium [0030]) is disposed between the first fastener and the second fastener for electrically connecting with the optical connector (Figure 10a). 
Response to Arguments
Applicant's arguments filed 6/26/2022 have been fully considered but they are not persuasive. In this instant the applicant has argued the newly amendment limitations “wherein a supporting element having a second assembly structure configured for buckling with a first assembly structure of the optical receptacle” is not taught by the prior art to Chang.
The examiner respectfully disagrees and considers the prior art to Chang still read on to the newly amended limitation. The examiner has re-interpret the limitation of “a first assembly” to corresponds to elements sidewall of 20 which contain a ridge at 22 as shown in Figure 11G. As shown in Figures 11g support element 224 contains a second assembly structure 22a or 222 which has a ridge that contacts the ridge on the side wall of 20 at the location element label 22. Hence, the prior art of Chang in view of Figure 11G teaches wherein a supporting element having a second assembly structure configured for buckling with a first assembly structure of the optical receptacle as detailed above.
Therefore, the newly amended limitations to Claims 1 and 6 are still rejectable over the previously cited prior art to Chang.
This action is therefore made FINAL for the reasons detailed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874